IN THE SUPREME COURT OF NORTH CAROLINA

                                  No. 115PA17

                               Filed 11 May 2018

STATE OF NORTH CAROLINA

             v.
DEAN MICHAEL VARNER



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 796 S.E.2d 834 (2017), reversing and

remanding a judgment entered on 14 January 2016 by Judge Thomas H. Lock in

Superior Court, Lee County. Heard in the Supreme Court on 18 April 2018.


      Joshua H. Stein, Attorney General, by Kathleen N. Bolton, Assistant Attorney
      General, and Anne M. Middleton, Special Deputy Attorney General, for the
      State-appellant.

      Glenn Gerding, Appellate Defender, by John F. Carella and Katherine Whitney
      Dickinson-Schultz, Assistant Appellate Defender, for defendant-appellee.


      PER CURIAM.


      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.